DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4DEC2015 has been entered. Claims 1, 5, 6, 10, 11,15, and 16 are currently pending in this application.
Applicant Request for Continued Examination (RCE) 4OCT2022 was not found to contain any argument(s) requiring a response. It is noted that the RCE was filed due to Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Files After the Mailing of a Notice of Allowance 11OCT2022.



Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Specifically: 
2021/0279417 to DELANEY (e.g., ¶¶ 0018, 0028 - 0037)
2020/0228943 to MARTIN et al. (e.g., ¶¶ 0032 - 0040)
2021/0063163 to HUBERMAN (e.g., ¶ 0019)


Examiner’s Note

While the Examiner notes that “combination” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as two or more items in any combination and without order from a list. See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims. For clarity the Examiner suggests one of the following amendments to the Independent Claims: 
using a combination of two or more of an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment;

using two or more of an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment;

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 9 - 13, 15, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0274151 to PATTABIRAMAN et al. (hereinafter “PATTABIRAMAN”) in view of U.S. Patent Publication 2017/0366943 to YOON et al. (hereinafter “YOON”).

Regarding Claim 1 (Previously Presented), PATTABIRAMAN discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors  (Each receiver system 220 may be in the form of a cellular or smart phone … User Equipment (UE), Mobile Station (MS), User Terminal (UT) … and Mobile Device may be used to refer to the receiver system 220. … One or more memories 222 may be coupled to a processor 221 to provide storage and retrieval of data and/or instructions. [¶ 0022]) to perform acts comprising:
receiving an indication of an acceleration event at a start position and a deceleration event associated with the user device that is located in the indoor environment (a navigation application where the user gets routed from point A to point B. In this scenario, the receiver system 220 and auxiliary assistance system 270 establish a connection, and the receiver system 220 launches a navigation application at point A. [¶ 0035] … Movement by the receiver may be detected by any number of means that are known in the art, including inertial sensors that track motion in terms of direction and speed (e.g., accelerometers, gyroscopes and others). The distance moved (as sensed by the sensors) can be compared to the distance separating the first and second position estimates. [¶ 0040]);
determining a traveled distance of the user device based at least on an amount of time elapsed between the acceleration event and the deceleration event (tracking position estimates over time to determine a direction of travel, and/or by confirming or modifying that direction of travel using sensed motion. [¶ 0027] … a heading may be determined using position estimates between times t(n) to t(n-k), where k can be any number (e.g., 10 position estimates). [¶ 0028] … a software application that uses input from other sensors on the receiver to estimate if the receiver has actually moved a distance separating a first position estimate and a second position estimate. The distance may be computed by comparing latitude, longitude and altitude of the two position estimates. Movement by the receiver may be detected by any number of means that are known in the art, including inertial sensors that track motion in terms of direction and speed (e.g., accelerometers, gyroscopes and others). The distance moved (as sensed by the sensors) can be compared to the distance separating the first and second position estimates. [¶ 0040] … At a first instance in time, a first estimate of a receiver's position is determined using a first set of range measurements from a network of transmitters (710). At a second instance in time, a second estimate the receiver's position is determined using a second set of range measurements from the network of transmitters (720). The difference between the first and second position estimates is measured in terms of magnitude and direction (730). … a measurement of distance moved between Time 1 and Time 2 is estimated using inertial sensors of the receiver by means known in the art (e.g., tracking velocity, which has magnitude and directional components) (740). [¶ 0042 illustrated in Fig. 7]);
obtaining sensor data collected during the time elapsed and associated with the user device, wherein the sensor data includes a proximity of the user device to one or more checkpoint devices that are associated with corresponding zones within the indoor environment (Other components may also be used to "sense" motion relative to some local area transmission component at known locations (e.g., RFID sensors, local area beacons, and the like), where reception of signals between a receiver and transmission component(s), strength of signals and/or trilateration using multiple the signals from multiple transmission components can be used to determine the direction of a user's heading as the user approaches or moves away from those transmission components. [¶ 0067]);
determining a direction of travel of the user device based at least on the sensor data (tracking position estimates over time to determine a direction of travel, and/or by confirming or modifying that direction of travel using sensed motion. Once a direction of travel is known, an orientation of a map can be auto rotated on a screen (with suitable manual override to disable this feature) such that the map orientation on the screen is matched to the direction of heading. Motion may be sensed in various ways, including by inertial sensors (e.g., gyroscopes, accelerometers, compasses, and other sensors configured to determine orientation, direction of travel and speed of travel). Other components may also be used to "sense" motion relative to some local area transmission component at known locations (e.g., RFID sensors, local area beacons, and the like), where reception of signals between a receiver and transmission component(s), strength of signals and/or trilateration using multiple the signals from multiple transmission components can be used to determine the direction of a user's heading as the user approaches or moves away from those transmission components. [¶ 0027] … The receiver system 220 may further include one or more sensors 227 for measuring environmental conditions like pressure, temperature, humidity, acceleration, direction of travel, wind force, wind direction, sound, or other conditions. [¶ 0022] … A heading at time t(n) is determined (440). For example, a heading may be determined using position estimates between times t(n) to t(n-k), where k can be any number (e.g., 10 position estimates). … Operations 410-470 may be repeated for heading and position estimates at subsequent times. [¶ 0028]);
mapping, using an architectural plan associated with the indoor environment, a finish position relative to the start position of the user device in the indoor environment based at least on the traveled distance and the direction of travel (map individual floor levels (or things/places) using crowd-sourced altitude computations associated with different positions of receiver(s). The altitudes may be stored in the data source of the backend system 130, and the processor of the backend system 130 may map particular altitude values, usually in meters (Height Above Ellipsoid or Mean Sea Level), to particular floors of a building 190. [¶ 0044] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. [¶ 0054] … The building database may store various types of data. … data may represent an indoor map of every floor of a building including any sub-structures or venues (e.g., stores within a mall, commercial or residence units in a high-rise building). The data may map (or otherwise associate) floor levels to altitudes, or ranges of altitudes that correspond to different floors of the building. [¶ 0067] … An indoor map web service may include a specialized interface into the building data web service that allows the entire or portions of an indoor map corresponding to a building or group of buildings to be made available on a web browser or other application. [¶ 0080] … system(s) for collecting and using data in association with three-dimensional estimates of position that correspond to one or more mobile user devices may comprise: at least one data source that stores data corresponding to one or more buildings, wherein the data corresponding to each of the one or more buildings specifies an identifier, an address, latitude, longitude, an altitude of each floor, and a map of each floor corresponding to that building; and one or more processors that access the data in association with one or more requests from one or more mobile user devices. [¶ 0098] … cause a map of a floor in a building to display on a first user device when an estimated altitude of a second user device correlates to the floor. [¶ 0100]); and
using crowdsourced data aggregated from multiple user device to predict a distance between floors in the indoor environment, wherein the predicted distance between floors is appended to an architectural plan of the indoor environment (estimating heights of floors, things or places in a building using crowd-sourced altitudes from position estimates; determining if a receiver is inside or outside of a building; using data corresponding to buildings in urban environments (e.g., address, reverse geo-code, height, number of floors, heights of floors, atmospheric conditions, information relating to places/things inside the building, and other measurable or quantifiable information); [¶ 0025] … An easier method is to map individual floor levels (or things/places) using crowd-sourced altitude computations associated with different positions of receiver(s). The altitudes may be stored in the data source of the backend system 130, and the processor of the backend system 130 may map particular altitude values, usually in meters (Height Above Ellipsoid or Mean Sea Level), to particular floors of a building 190. [¶ 0044] … It may also be determined that certain heights corresponding to certain floors have not been collected, as may be determined when computed altitudes in ascending order are not separated by approximately the same distance (e.g., within 1 meter of the most common distance of separation between altitudes or an average distance of separation between altitudes). Under this scenario, heights and floors may be inferred by the shortest distance separating two groups. For example, if the computed altitudes include 0 meters, 3 meters, 6 meters, 9 meters, 15 meters and 21 meters, then 12 and 18 meters may be assigned to fifth and seventh floors, respectively, and the computed altitudes may be assigned to the other floors (e.g., 0, 3, 6, 9, 15 and 21 meters to floors 1, 2, 3, 4, 6 and 8). Using FIG. 1 as an illustration, altitudes of the receivers 120a, 120b and 120c in the building 190a may be mapped to floors n, 3 and 2, respectively. However, the altitudes for floors between floor 3 and floor n may not be known. Since the difference between floors 2 and 3 is known, and the distance between floors 1 and 2 may be determined using knowledge of street-level altitude to infer the altitude of the first floor, the most common separation between floors can be determined, and used to infer the heights of floors between floor 3 and floor n. [¶ 0049] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. Initially, groups of estimated altitudes are identified (810). For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter). A height corresponding to each group may be identified (e.g., by performing a mathematical operation on the group of estimated altitudes, like computing an average or determining the most common altitude). Each group height may be mapped to different floors, things, or places in building (820). The mapping may relate different heights to each other. For example, a difference between floors in a building may be identified as the most common difference in height between consecutive heights. Input that identifies the floor level may alternatively obtained from a user of the device, or by determining that receivers in a group are within range of a local beacon that is located at that floor level (e.g., the network node 160 in FIG. 1). Once heights of certain floors are known, the heights of other floors can be estimated when no group altitudes are available (830). For example, the heights may be determined based on height differences between other floors, where the height difference is projected up or down from mapped heights. Mapped heights may also be adjusted (840). For example, where a mapped height is not at an expected height, that mapped height may be adjusted to be closer to or at the expected height. The expected height may be determined in a similar manner as the estimated floors from operation 830. [¶ 0054] … The database may also store an RF-signature of every floor (or sections of each floor). The RF-signature can be obtained by either surveying the area of that floor (e.g., as shown in the building 190b of FIG. 1), or crowd-sourcing the RF signatures over a period of time. [¶ 0068] … Method(s) may further or alternatively comprise: identifying an additional set of estimated altitudes, from the plurality of estimated altitudes, that are within the threshold amount of distance from each other; identifying an additional height that corresponds to the additional set of estimated altitudes; and mapping the additional height to an additional floor of the building based on a first difference in height between the first height and the second height. [¶ 0068])

While PATTABIRAMAN discloses: 
using … an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment (FIG. 2 illustrates details of a receiver system 220, at which signals from transmitters may be received and processed to extract information used to compute an estimated position of the receiver system 220. The receiver system 220 may include any of a variety of electronic devices configured to receive RF or other signaling using wireless means (radio frequency, Wi-Fi, Wi-Max, Bluetooth, or other wireless channels as known or later developed in the art) … Each receiver system 220 may be in the form of a cellular or smart phone … User Equipment (UE), Mobile Station (MS), User Terminal (UT) … Mobile Device may be used to refer to the receiver system 220. … The receiver system 220 may further include … camera. [¶ 0022] … embodiments relating to the use of two-dimensional (2D) or three-dimension (3D) position estimates to improve location services may be implemented in the environment 100. … embodiments … include: 3D location detection in outdoor and indoor environments … indoor map loading at an accurate floor level based on the position estimate; enabling/disabling applications based on position estimate; enhancing/filtering estimates of a receiver's position (also referred to herein as a "position estimate" or "position fix") using sensor measurements (e.g., measurements of motion); estimating heights of floors, things or places in a building using crowd-sourced altitudes from position estimates; determining if a receiver is inside or outside of a building; using data corresponding to buildings in urban environments (e.g., address, reverse geo-code, height, number of floors, heights of floors, atmospheric conditions, information relating to places/things inside the building, and other measurable or quantifiable information); providing indoor and outdoor location services relating to a user's 3D location. [¶ 0025] … Mobile applications work well in stationary environments where the user can give the screen their full attention, however mobile applications do not work well when the user is in motion and taking cues from or otherwise reacting to the physical and virtual environment around the user. When a user is "on the move", it may be far better for the user to get complementary cues from the receiver (e.g., the receiver system 220 of FIG. 2). Such outputs may include visual outputs (e.g., video or pictures via display, changing states of lights), haptic outputs (e.g., via vibration), and audio outputs (e.g., via speaker) at the receiver--e.g., from the local outputs 229 shown in FIG. 2. [¶ 0032] … Movement by the receiver may be detected by any number of means that are known in the art, including inertial sensors that track motion in terms of direction and speed (e.g., accelerometers, gyroscopes and others). The distance moved (as sensed by the sensors) can be compared to the distance separating the first and second position estimates. [¶ 0040])

PATTABIRAMAN does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, YOON teaches:
using a combination of 
an image sensor, 
light intensity, 
Wi-Fi radio, and 
a proximity sensor 
to determine that a user device is within an indoor environment;

(A mobile device may use sensors to determine whether it is located indoors or outdoors. A combination of sensor fusion (e.g., a mobile device's proximity sensor, camera sensor, light intensity sensor, and WiFi radio) and audio echo may be utilized to make this determination of whether the mobile device is located indoors or outdoors. [¶ 0013]. The Examiner notes that “combination” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as two or more items in any combination and without order from a list. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PATTABIRAMAN with that of YOON for advantage of determining whether a mobile device is located indoors or outdoors. (YOON: ABSTRACT)

Regarding Claim 2 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
PATTABIRAMAN further discloses wherein the acts further comprise: 
obtaining the architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one; determining distances between consecutive floor levels; and identifying a floor level corresponding to the finish position based at least on the distances between the consecutive floor levels, the traveled distance, and the direction of travel (an indoor location service allows map applications to plot a user's current location on an indoor map. … an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor may be loaded. [¶ 0035] … By way of example, FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building…. a floor level of the building is determined based on the altitude (540). Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver … (550). [¶ 0036] … Since the difference between floors 2 and 3 is known, and the distance between floors 1 and 2 may be determined using knowledge of street-level altitude to infer the altitude of the first floor, the most common separation between floors can be determined, and used to infer the heights of floors between floor 3 and floor n. [¶ 0049] … The building database may store various types of data. For example, data may represent an indoor map of every floor of a building including any sub-structures or venues. [¶ 0067] … An indoor map web service may include a specialized interface into the building data web service that allows the entire or portions of an indoor map corresponding to a building or group of buildings to be made available on a web browser or other application. [¶ 0080] … The location analytics database may store different types of data, including: meta-data about the buildings in the building database including elements such as address, number of tenants in the building, tenant information, tenant category, building statistics and more; temporal data about buildings (e.g., such as … heat-mapping of building). [¶ 0083])

Regarding Claim 3 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
PATTABIRAMAN further discloses wherein the acts further comprise: 
obtaining the architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one; (an indoor location service allows map applications to plot a user's current location on an indoor map. … an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor may be loaded. [¶ 0035] … FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building…. a floor level of the building is determined based on the altitude (540). Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver … (550). [¶ 0036] … Since the difference between floors 2 and 3 is known, and the distance between floors 1 and 2 may be determined using knowledge of street-level altitude to infer the altitude of the first floor, the most common separation between floors can be determined, and used to infer the heights of floors between floor 3 and floor n. [¶ 0049] … The building database may store various types of data. For example, data may represent an indoor map of every floor of a building including any sub-structures or venues. [¶ 0067] … An indoor map web service may include a specialized interface into the building data web service that allows the entire or portions of an indoor map corresponding to a building or group of buildings to be made available on a web browser or other application. [¶ 0080] … The location analytics database may store different types of data, including: meta-data about the buildings in the building database including elements such as address, number of tenants in the building, tenant information, tenant category, building statistics and more; temporal data about buildings (e.g., such as … heat-mapping of building). [¶ 0083])
receiving the crowdsourced data indicative of traveled distances between the floor levels from the user devices located in the indoor environment; generating predicted distances between consecutive floor levels based at least on the crowdsourced data (estimating heights of floors, things or places in a building using crowd-sourced altitudes from position estimates; determining if a receiver is inside or outside of a building; using data corresponding to buildings in urban environments (e.g., address, reverse geo-code, height, number of floors, heights of floors, atmospheric conditions, information relating to places/things inside the building, and other measurable or quantifiable information); [¶ 0025] … An easier method is to map individual floor levels (or things/places) using crowd-sourced altitude computations associated with different positions of receiver(s). The altitudes may be stored in the data source of the backend system 130, and the processor of the backend system 130 may map particular altitude values, usually in meters (Height Above Ellipsoid or Mean Sea Level), to particular floors of a building 190. [¶ 0044] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. Initially, groups of estimated altitudes are identified (810). For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter). A height corresponding to each group may be identified (e.g., by performing a mathematical operation on the group of estimated altitudes, like computing an average or determining the most common altitude). Each group height may be mapped to different floors, things, or places in building (820). The mapping may relate different heights to each other. For example, a difference between floors in a building may be identified as the most common difference in height between consecutive heights. Input that identifies the floor level may alternatively obtained from a user of the device, or by determining that receivers in a group are within range of a local beacon that is located at that floor level (e.g., the network node 160 in FIG. 1). Once heights of certain floors are known, the heights of other floors can be estimated when no group altitudes are available (830). For example, the heights may be determined based on height differences between other floors, where the height difference is projected up or down from mapped heights. Mapped heights may also be adjusted (840). For example, where a mapped height is not at an expected height, that mapped height may be adjusted to be closer to or at the expected height. The expected height may be determined in a similar manner as the estimated floors from operation 830. [¶ 0054] … The database may also store an RF-signature of every floor (or sections of each floor). The RF-signature can be obtained by either surveying the area of that floor (e.g., as shown in the building 190b of FIG. 1), or crowd-sourcing the RF signatures over a period of time. [¶ 0068] … Method(s) may further or alternatively comprise: identifying an additional set of estimated altitudes, from the plurality of estimated altitudes, that are within the threshold amount of distance from each other; identifying an additional height that corresponds to the additional set of estimated altitudes; and mapping the additional height to an additional floor of the building based on a first difference in height between the first height and the second height. [¶ 0068])
identifying a floor level corresponding to the finish position based at least on the predicted distances between the consecutive floor levels, the traveled distance, and the direction of travel (an indoor location service allows map applications to plot a user's current location on an indoor map. … an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor may be loaded. [¶ 0035])

Regarding Claim 4 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
PATTABIRAMAN further discloses wherein the acts further comprise: 
obtaining the architectural plan associated with the indoor environment; identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; determining distances between consecutive terminals; and identifying a terminal corresponding to the finish position based at least on the distances between the consecutive terminals, the traveled distance, and the direction of travel  (a navigation application where the user gets routed from point A to point B. In this scenario, the receiver system 220 and auxiliary assistance system 270 establish a connection, and the receiver system 220 launches a navigation application at point A. The receiver system 220 then generates signals that are intended to control some output from the receiver system 220 or the auxiliary assistance system 270 to provide information/cues to the user (e.g., direction from point A to B with respect to obstructions between the points, location of other users or places of interest along one or more potential pathways between point A and point B, and the like). [¶ 0034] … an indoor location service allows map applications to plot a user's current location on an indoor map. … an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor may be loaded. [¶ 0035] … FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building. … Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver … (550). [¶ 0036] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. Initially, groups of estimated altitudes are identified (810). For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter). [¶ 0054]) 

Regarding Claim 5 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
PATTABIRAMAN further discloses wherein the acts further comprise: 
obtaining the architectural plan associated with the indoor environment; identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; and identifying a terminal corresponding to the finish position based at least on the distances between the consecutive terminals, the traveled distance, and the direction of travel  (a navigation application where the user gets routed from point A to point B. In this scenario, the receiver system 220 and auxiliary assistance system 270 establish a connection, and the receiver system 220 launches a navigation application at point A. The receiver system 220 then generates signals that are intended to control some output from the receiver system 220 or the auxiliary assistance system 270 to provide information/cues to the user (e.g., direction from point A to B with respect to obstructions between the points, location of other users or places of interest along one or more potential pathways between point A and point B, and the like). [¶ 0034] … an indoor location service allows map applications to plot a user's current location on an indoor map. … an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor may be loaded. [¶ 0035] … FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building. … Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver … (550). [¶ 0036] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. Initially, groups of estimated altitudes are identified (810). For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter). [¶ 0054]) 

PATTABIRAMAN further discloses wherein the acts further comprise: 
receiving the crowdsourced data indicative of traveled distances between the terminals from a plurality of user devices located in the indoor environment; predicting distances between consecutive terminals based at least on the crowdsourced data (estimating heights of floors, things or places in a building using crowd-sourced altitudes from position estimates; determining if a receiver is inside or outside of a building; using data corresponding to buildings in urban environments (e.g., address, reverse geo-code, height, number of floors, heights of floors, atmospheric conditions, information relating to places/things inside the building, and other measurable or quantifiable information); [¶ 0025] … An easier method is to map individual floor levels (or things/places) using crowd-sourced altitude computations associated with different positions of receiver(s). The altitudes may be stored in the data source of the backend system 130, and the processor of the backend system 130 may map particular altitude values, usually in meters (Height Above Ellipsoid or Mean Sea Level), to particular floors of a building 190. [¶ 0044] … FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes. Initially, groups of estimated altitudes are identified (810). For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter). A height corresponding to each group may be identified (e.g., by performing a mathematical operation on the group of estimated altitudes, like computing an average or determining the most common altitude). Each group height may be mapped to different floors, things, or places in building (820). The mapping may relate different heights to each other. For example, a difference between floors in a building may be identified as the most common difference in height between consecutive heights. Input that identifies the floor level may alternatively obtained from a user of the device, or by determining that receivers in a group are within range of a local beacon that is located at that floor level (e.g., the network node 160 in FIG. 1). Once heights of certain floors are known, the heights of other floors can be estimated when no group altitudes are available (830). For example, the heights may be determined based on height differences between other floors, where the height difference is projected up or down from mapped heights. Mapped heights may also be adjusted (840). For example, where a mapped height is not at an expected height, that mapped height may be adjusted to be closer to or at the expected height. The expected height may be determined in a similar manner as the estimated floors from operation 830. [¶ 0054]. The Examiner notes there is no claim or requirement as to a direction (e.g., vertical or horizontal) for “distance.”)

Regarding Claim 7 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
PATTABIRAMAN further discloses wherein the sensor data comprises at least one of image data, signal strength, directional data, audio echo data, light intensity data, proximity data, and Wi-Fi data (The receiver system 220 may include any of a variety of electronic devices configured to receive RF or other signaling using wireless means (radio frequency, Wi-Fi, Wi-Max, Bluetooth, or other wireless channels as known or later developed in the art) … Each receiver system 220 may be in the form of a cellular or smart phone … User Equipment (UE), Mobile Station (MS), User Terminal (UT) … Mobile Device may be used to refer to the receiver system 220. … The receiver system 220 may further include … camera. [¶ 0022] … Movement by the receiver may be detected by any number of means that are known in the art, including inertial sensors that track motion in terms of direction and speed (e.g., accelerometers, gyroscopes and others). The distance moved (as sensed by the sensors) can be compared to the distance separating the first and second position estimates. [¶ 0040])

Regarding Claim 9 (Previously Presented), the features of Claim 9 are essentially the same as Claim 1 with the one or more non-transitory computer-readable media of claim 1 performing the computer-implemented method of claim 9. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 10 (Previously Presented), the features of Claim 10 are essentially the same as Claim 2 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 11, (Previously Presented), the features of Claim 11 are essentially the same as Claim 3 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 12 (Previously Presented), the features of Claim 12 are essentially the same as Claim 4 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 13 (Previously Presented), the features of Claim 13 are essentially the same as Claim 5 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 15 (Previously Presented), the features of Claim 15 are essentially the same as Claim 7 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 17 (Previously Presented), the features of Claim 17 are essentially the same as Claim 1 with the one or more non-transitory computer-readable media of claim 1 performing the system of claim 17,. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 20 (Previously Presented), the combination of PATTABIRAMAN and YOON teaches discloses the system of claim 17.
PATTABIRAMAN further discloses: 
wherein the one or more processor is further configured to: generate navigation instructions in the indoor environment based at least on a navigated route of the user device from the start position and the finish position (the receiver system 220 launches a navigation application at point A. The receiver system 220 then generates signals that are intended to control some output from the receiver system 220 or the auxiliary assistance system 270 to provide information/cues to the user (e.g., direction from point A to B with respect to obstructions between the points, location of other users or places of interest along one or more potential pathways between point A and point B, and the like). [¶ 0034])

Claims 6, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over PATTABIRAMAN and YOON in view of U.S. Patent Publication 2014/0244163 to ZHAO et al. (hereinafter “ZHAO”).

Regarding Claim 6 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
While PATTABIRAMAN further discloses (tracking position estimates over time to determine a direction of travel, and/or by confirming or modifying that direction of travel using sensed motion. [¶ 0027] … a heading may be determined using position estimates between times t(n) to t(n-k), where k can be any number (e.g., 10 position estimates). [¶ 0028] … a software application that uses input from other sensors on the receiver to estimate if the receiver has actually moved a distance separating a first position estimate and a second position estimate. The distance may be computed by comparing latitude, longitude and altitude of the two position estimates. Movement by the receiver may be detected by any number of means that are known in the art, including inertial sensors that track motion in terms of direction and speed (e.g., accelerometers, gyroscopes and others). The distance moved (as sensed by the sensors) can be compared to the distance separating the first and second position estimates. [¶ 0040] … At a first instance in time, a first estimate of a receiver's position is determined using a first set of range measurements from a network of transmitters (710). At a second instance in time, a second estimate the receiver's position is determined using a second set of range measurements from the network of transmitters (720). The difference between the first and second position estimates is measured in terms of magnitude and direction (730). … a measurement of distance moved between Time 1 and Time 2 is estimated using inertial sensors of the receiver by means known in the art (e.g., tracking velocity, which has magnitude and directional components) (740). [¶ 0042 illustrated in Fig. 7]), the combination of PATTABIRAMAN and YOON does not explicitly teach, or is not relied on to teach wherein the acts further comprise: 
determining whether the time elapsed is below a predetermined threshold; and in response to the time elapsed that is below the predetermined threshold, determining that the start position is the same as the finish position.

However, in the same field of endeavor ZHAO teaches wherein the acts further comprise: 
determining whether the time elapsed is below a predetermined threshold; and in response to the time elapsed that is below the predetermined threshold, determining that the start position is the same as the finish position (if a distance between the estimated starting location at the first time and an ending location of a respective unfiltered candidate location during the movement is more than a preset threshold, the techniques may also re-determine the then current location of the user device to provide accurate navigation instructions. [¶ 0019] … the candidate locations 114(1) and 114(2), if moving along the direction and distance of the movement 116 would end at or cross one of the impossible locations 108(1) and 108(2) respectively.  Thus, the user device 104 could not experience the movement 116 from the candidate locations 114(1) and 114(2).  The candidate locations 114(1) and 114(2) are filtered out as potential starting locations of the user device 104. [¶ 0031] In contrast, the candidate location 114(p) after experiencing the movement 116 does not end at or cross any of the impossible locations, thus the candidate location 114(p) remains as a potential starting location. [¶ 0032])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PATTABIRAMAN and YOON with that of ZHAO for advantage to provide accurate navigation instructions to the user. (ZHAO: ¶ 0017)

Regarding Claim 14 (Previously Presented), the features of Claim 14 are essentially the same as Claim 6 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 18 (Previously Presented), the features of Claim 18 are essentially the same as Claim 6 with the system of claim 17 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 6.

Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over PATTABIRAMAN and YOON in view of U.S. Patent Publication 2019/0375094 to KIM et al. (hereinafter “KIM”).
Regarding Claim 8 (Previously Presented), the combination of PATTABIRAMAN and YOON teach the one or more non-transitory computer-readable media of claim 1.
While PATTABIRAMAN further discloses (reception of signals between a receiver and transmission component(s), strength of signals and/or trilateration using multiple the signals from multiple transmission components can be used to determine the direction of a user's heading as the user approaches or moves away from those transmission components. [¶ 0027]), the combination of PATTABIRAMAN and YOON does not explicitly teach, or is not relied on to teach wherein the acts further comprise: 
determining whether the sensor data indicates that the proximity between the user device and a checkpoint device in the indoor environment is below a predetermined threshold; and 
in response to the proximity that is below the predetermined threshold, determining the start position of the user device based at least on the proximity between the user device and checkpoint device

However, in the same field of endeavor KIM teaches wherein the acts further comprise: 
determining whether the sensor data indicates that the proximity between the user device and a checkpoint device in the indoor environment is below a predetermined threshold; and in response to the proximity that is below the predetermined threshold, determining the start position of the user device based at least on the proximity between the user device and checkpoint device (The moving robot determines the presence and distance of the obstacle through the infrared sensor. [¶ 0009] … A moving robot operated in public places such as airports, railway stations, department stores, and ports where many people stay or move. [¶ 0011] …  The head camera unit 313 may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, or the like. [¶ 0056] … the RGBD sensor 321 … may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, or the like. [¶ 0073] … The ultrasonic sensor 333 may be a sensor for measuring the distance between the obstacle and the moving robot 1 by using an ultrasonic signal.  The ultrasonic sensor 333 may serve to detect an obstacle close to the moving robot 1. [¶ 0086] … The body camera unit 25 may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, and the like. [¶ 0118] … The acceleration sensor detects a speed change of the moving robot 1, for example, a change in the moving robot 1 due to a start, a stop, a direction change, a collision with an object, or the like.  [¶ 0167] … an information area 920 of the second display 21 may display destination or search result information 921, navigation information 922 including a map screen, and guide information 923 such as the remaining distance and estimated time from the current position to the destination at the time of guidance. [¶ 0229] … during the movement, guidance information such as the remaining distance to the guidance destination and the remaining time may be displayed on the display 21, 312 (S1055). [¶ 0269]. The Examiner notes a current position may be interpreted as a starting position.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PATTABIRAMAN and YOON with that of KIM for advantage of a method of automatically traveling while recognizing a person or an obstacle to ensure safety. (KIM: ¶ 0013)

Regarding Claim 16 (Previously Presented), the features of Claim 16 are essentially the same as Claim 8 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 8.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over PATTABIRAMAN and YOON in view of U.S. Patent Publication 2016/0302050 to BLANDO et al. (hereinafter “BLANDO”) .

Regarding Claim 19 (Previously Presented), the combination of PATTABIRAMAN and YOON teaches discloses the system of claim 17.
The combination of PATTABIRAMAN and YOON does not explicitly teach, or is not relied on to teach: 
broadcast the finish position of the user device to an additional user device in response to an emergency notification

However, in the same filed of endeavor, BLANDO teaches: 
broadcast the finish position of the user device to an additional user device in response to an emergency notification (A mobile device contains an emergency application, which is responsive to the emergency alert signal.  Upon receipt of the emergency alert signal, the emergency application obtains user profile data corresponding to the mobile device, obtains GPS location coordinates of the mobile device, and wirelessly transmits the user profile data and GPS location coordinates to a dispatch center. [¶ 0007])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PATTABIRAMAN and YOON with that of BLANDO for advantage of disclosure relates to a system and method for providing an emergency response. (BLANDO: ¶ 0002)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644